Citation Nr: 1527480	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  08-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with related alcohol abuse. 

3.  Entitlement to increases in the ratings for status post sacrum ala stress fracture (a "low back disability"), currently assigned "staged" ratings of 10 percent from June 26, 2003; 20 percent from September 26, 2003; 10 percent from April 27, 2004; and 20 percent from April 12, 2011. 

4.  Entitlement to a rating in excess of 10 percent for a status post patellar tendon debridement of the left knee (a "left knee disability"). 

5.  Entitlement to increases in the ratings for right knee patellofemoral osteoarthritis with status post lateral meniscus repair (a "right knee disability"), currently assigned "staged" ratings of 0 percent prior to November 27, 2009, and 10 percent from that date. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from May 5 to August 28, 1987, on active duty from January 31 to May 15, 1991, and on ACDUTRA from June 7 to June 20, 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2004, November 2006, and March 2009 rating decisions of the Providence, Rhode Island RO.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In May 2012, the Board remanded the matters for additional development.

The issues on appeal are characterized to reflect that "staged" ratings have been assigned (or may be), and that all "stages" remain on appeal.

[The May 2012 remand also addressed matters of service connection for a skin disability, headaches, left arm cubital tunnel syndrome, and a left elbow disability.  Rating decisions in July 2013 and August 2013 granted these claims, and they are no longer before the Board.]

The issue of service connection for a left shoulder disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to April 6, 2015, the Veteran's PTSD with related alcohol abuse was manifested by symptoms productive of impairment no greater than occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas due to PTSD symptoms was not shown.

2.  From April 6, 2015 (but not earlier) the Veteran's PTSD is reasonably shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time during the period under consideration is the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.

3.  Prior to September 26, 2003, the Veteran's low back disability was not shown to have been manifested by thoracolumbar spine forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease and/or separately ratable neurological manifestations were not shown.

4.  From September 26, 2003 to April 27, 2004, the Veteran's low back disability was not shown to have been manifested thoracolumbar spine forward flexion limited to 30 degrees or less or by ankylosis of the spine; incapacitating episodes of disc disease having a total duration of at least 4 weeks during a 12 month period; or separately ratable neurological manifestations.

5.  From April 27, 2004 to April 12, 2011, the Veteran's low back disability was not shown to have been manifested by thoracolumbar spine forward flexion limited to 60 degrees or less; combined range of motion limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of disc disease and/or separately ratable neurological manifestations were not shown.

6.  The Veteran's service-connected low back disability is not shown to at any time have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine, or by incapacitating episodes of disc disease having a total duration of at least 4 weeks during a 12 month period; separately ratable neurological manifestations are not shown.

7.  The Veteran's left knee disability is not shown at any time to be manifested by subluxation or lateral instability, by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination.

8.  Prior to November 27, 2009, the Veteran's right knee disability was not shown to have been manifested by X-ray confirmed arthritis with painful or limited motion, flexion limited to 45 degrees, extension limited to 10 degrees, additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination; or recurrent subluxation or lateral instability.

9.  From November 27, 2009 the right knee disability is not shown to have been manifested by flexion limited to 30 degrees or extension limited to 15 degrees, flexion limited to 45 degrees and extension limited to 10 degrees, or by additional limitations due to pain, weakened movement, excessive fatigability with use, or incoordination; from April 12, 2011 (but not earlier), it is reasonably shown to have been manifested by slight recurrent lateral instability; moderate lateral instability has not been shown.



CONCLUSIONS OF LAW

1.  The Veteran's PTSD with related alcohol abuse warrants a [staged increased] 70 percent rating from April 6, 2015; a rating in excess of 50 percent prior to April 6, 2015 and a rating in excess of 70 percent for any period of time under consideration are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2014).

2.  Ratings for the Veteran's low back disability in excess of 10 percent prior to September 26, 2003; in excess of 20 percent from September 26, 2003 to April 27, 2004; in excess of 10 percent from April 27, 2004 to April 12, 2011, and/or in excess of 20 percent from April 12 2011, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5236-5243 (2014).

3.  A rating in excess of 10 percent for left knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5259, 5260, 5261 (2014).

4.  Ratings for a right knee disability in excess of 0 percent prior to November 27, 2009, and/or in excess of 10 percent from that date to April 12, 2011, are not warranted; a 20 percent (but no higher) combined rating is warranted for the right knee disability from April 12, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5259, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In a claim for increase, the VCAA requirement is generic notice, that is, of the type of evidence needed to substantiate the claim, namely, evidence demonstrating an increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

As the July 2004 rating decision on appeal granted service connection for a low back disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2008 statement of the case (SOC) provided notice on the "downstream" issue of an increased initial rating; while an August 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding the other matters, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication.  June 2006, May 2008, June 2008, November 2008, and April 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing; it also informed him of effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  At the January 2012 videoconference Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claims (evidence of increased symptomatology of his back, both knees, and psychiatric disability); his testimony reflects that he is aware of what is still needed to substantiate the claims.  

The Veteran's pertinent treatment records and Social Security Administration (SSA) records are associated with his claims file.  The RO arranged for VA examinations in July 2004, December 2005, August 2006, December 2008, July 2010, September 2010, April 2011, December 2012, and April 2015.  The Board finds the examinations cumulatively are adequate for rating purposes; the reports reflect the providers' familiarity with pertinent medical/psychiatric history and include notation of all findings necessary for proper consideration of these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any relevant evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

PTSD with related alcohol abuse

PTSD is rated under the General Rating Formula for Mental Disorders (General Formula).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  [During the pendency of the instant claim, DSM-IV has been replaced by DSM 5.]

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's claim for an increased rating for PTSD was received in September 2008.  [A May 2008 rating decision had awarded him service connection for PTSD rated 50 percent, effective December 31, 2002; he did not file a notice of disagreement [express disagreement] with that rating decision, and it is final.] 

On September 2008 VA mental health treatment, the Veteran's reported symptoms included recurrent, intrusive, distressing memories/ nightmares, flashbacks, active avoidance of environmental stimuli, anhedonia, restricted affect, social isolation, feeling detached or estranged from others, dissociative experiences when under stress, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  On mental status examination, the Veteran's mood was "level", and he was neat, clean, and well-groomed.  His manner was cooperative though he was restless in his chair.  His speech was normal in rate, volume, and tone, with mild restriction of affect.  His thought process was linear and goal directed, and his thought content showed evidence of ruminations but no delusions.  He denied suicidal or homicidal ideations.  He denied perceptual disturbances and was fully oriented to person, place, and time.  His attention, concentration, memory, insight, and judgment were each grossly intact.  The diagnoses included moderate PTSD, depressive disorder not otherwise specified, and panic disorder, and a GAF score of 48 was assigned.  The treating nurse opined that the PTSD was under control, yet any exposure to a work environment would result in exacerbation of the symptoms and could create a danger to the Veteran and possibly to others, as his mood was extremely labile and he had difficulty controlling his anger.  The nurse opined that the disorder resulted in very poor concentration and severe difficulties in relationships with others.

On December 2008 VA psychiatric examination, it was noted that the Veteran remained married to his wife of 16 years; he reported that he was in an unhappy marriage and that his wife had left him several times.  The most recent time she left, for one month during the summer, he had an affair; he felt trapped in an unhappy marriage.  He reported having a hard time dealing with everyday life and with his PTSD symptoms.  He reported having combat sweats, difficulty getting along with people when they go too far, difficulty sleeping, and difficulty following through on things.  On mental status examination, the Veteran was initially defensive and confrontational but eventually became cooperative and pleasant.  He was neatly dressed and groomed.  He was articulate with good eye contact, and he was not withdrawn or agitated; there was no evidence of motor retardation.  He denied any visual, auditory, or tactile hallucinations and was oriented to all spheres.  There was no evidence of altered level of consciousness.  His concentration was unimpaired and his abstract thinking was intact.  He denied any obsessive thinking or compulsive behaviors.  His affect was one of some irritability and initial suspiciousness; he tried to be happy most of the time but it was not easy.  He denied suicidal or homicidal ideation.  There was no evidence of impaired capacity to take care of himself.  He denied feelings of inadequacy or worthlessness but reported sometimes having feelings of hopelessness.  He reported difficulty sleeping, but medication helped.  He enjoyed going to the gym, working on his house, drafting houses, and reading; he did housework and shopping and was able to drive and cook.  He estimated having ten friends, was an active member of the Masons, belonged to a mentoring organization, was friendly with neighbors, and was close to his mother, brother, and daughters.  His concentration was unimpaired.  The diagnoses included chronic PTSD, bipolar disorder, and alcohol abuse; a GAF score of 50 was assigned.  The examiner opined that, while it was impossible to delineate the specific contributions of the Veteran's symptoms of bipolar disorder, they were expected to clearly exacerbate his PTSD; his PTSD symptoms had a moderate negative impact on his ability to obtain and maintain physical or sedentary employment and caused significant interference with his social functioning.

The Veteran submitted an April 2009 statement from his wife describing his ongoing difficulties due to PTSD.

On September 2009 VA mental health treatment, the Veteran reported positive relationships with his children and an overall good relationship with his wife.  He reported some difficulties with anger but noted his medication had been helpful in keeping him calm.  On mental status examination, there was no evidence of suicidal or homicidal ideations.  The Veteran was alert and oriented with consistent eye contact.  His affect was consistent with thought content.  Attention, concentration, and memory were all grossly intact.  There was no evidence of psychomotor abnormalities or psychosis.  The assessments included moderate PTSD and depressive disorder not otherwise specified; a GAF score of 55 was assigned.

On July 2010 VA psychiatric examination, the Veteran reported good relationships with his wife and children.  He reported regular interactions with one friend but had difficulty trusting others and tended to stay to himself.  He reported no social activities or leisure pursuits; he socialized very little and did not have many hobbies or activities that he enjoyed.  On mental status examination, the Veteran was casually dressed with good hygiene, and his posture and gait were within normal limits.  His psychomotor activity was within normal limits.  The rate, volume, and articulation of speech were within normal limits.  Affect was slightly anxious and mood was good and content appropriate; the Veteran was open and cooperative.  There was no impairment of thought process or communication.  There were no delusions or hallucinations.  There was no suicidal or homicidal ideation.  There was no memory loss or impairment.  There was no obsessive or ritualistic behavior interfering with routine activities.  The Veteran reported no panic attacks or impaired impulse control.  He reported some moderate sleep impairment from nightmares and hypervigilance.  The examiner opined that the Veteran's PTSD symptoms moderately interfered with his functioning; there had been some improvements over the previous two years but many everyday activities took considerable effort.  The diagnoses included PTSD and depression not otherwise specified; a GAF score of 53 was assigned.

At the January 2012 videoconference hearing, the Veteran testified that he was receiving ongoing VA treatment for PTSD, including appointments every month to two months, and medications including Bupropion and Trazodone.  He testified that his symptoms consisted of night sweats, nightmares, anxiety, depression, decreased energy in the morning, difficulty sleeping, inability to trust people, and interference with his work and his family life.  He testified that he has been married for 20 years and has 4 children, and he sometimes needed to take some time to force himself to deal slowly with high stress situations within the family.  He testified that work is a positive thing for him because he feels good about "doing something in a direction that's making this country flow".

On December 2012 VA psychiatric examination (pursuant to the Board's May 2012 remand), the Veteran reported no significant changes since the previous examination in 2010.  He reported an improving relationship with his wife, he remained close with his siblings and had a few friends.  He reported interpersonal difficulties with his coworkers and superiors.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The diagnoses included PTSD and depressive disorder, not otherwise specified; a GAF score of 55 was assigned.  The examiner opined that there was significant overlap between the PTSD and depressive symptoms, thus it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner opined that the Veteran's psychiatric disabilities caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner opined that the Veteran's symptoms appeared largely unchanged from the previous examination and continued to exert a moderate negative impact on his social and occupational functioning.  He continued to report depressive symptoms which had worsened in recent months due to psychosocial stressors; the depressive disorder was considered secondary to PTSD.

VA treatment records through February 2015 show largely similar symptoms to those noted on the examinations and in treatment reports noted above. 

On April 6, 2015 VA examination, the Veteran reported that he stopped drinking approximately 4 years earlier and now drank only on occasion.  He did not use illegal substances.  He had never attempted suicide or experienced suicidal or homicidal ideation.  He reported doing work at the church and helping his mother, doing odd jobs around the house.  He was last employed in October 2014, and he took time off for personal issues.  He believed work does not work out for him due to his PTSD symptoms.  He would become upset if people are overly aggressive or authoritative with him.  He felt the need to flee if people challenged him.  He reported that he often experienced a sense of threat in his environment.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and inability to establish and maintain effective relationships.

On mental status examination, the Veteran had difficulty with short-term memory and language production; the examiner attributed these to nerves on the day of examination.  His affect was slightly odd, and he appeared to be somewhat rigid in his thinking.  Speech was normal in rate, tone, and pressure.  Thought process was linear and goal directed.  He reported sleep disrupted by nightmares on a consistent basis, and his activity level ranged from average to low average.  There was no indication of psychosis or auditory or visual hallucinations.  He considered his cognitive ability to be average.  The Veteran reported his symptoms had remained relatively consistent but he had difficulty integrating himself into a normal work environment; the examiner opined that the Veteran has had significant difficulty with interpersonal relationship issues, as he does not trust easily.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

Taken as a whole, the medical evidence prior to April 6, 2015, shows that the impairment from the Veteran's PTSD with related alcohol abuse did not exceed occupational and social impairment with reduced reliability and productivity, and did not result in deficiencies in most areas, as required for a 70 percent evaluation.   The treatment records and examinations prior to April 6, 2015 do not include any reports or findings of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The VA examiners in December 2008, July 2010, and December 2012 each stated opinions regarding the Veteran's moderate PTSD symptoms and their only moderate negative impact on his occupational and social functioning.  Significantly, the record shows that for the most part he participated in an active social life and maintained employment.  While treatment records do note potential increase in occupational impairment (see September 2008 treating nurse's comment), the Board finds that the opinion offered on that occasion is conclusory (without adequate rationale) and finds more probative the examination reports as they reflect consideration of the overall record; notably subsequent to that comment the Veteran was shown to be working (and felt that work was good for me).

In short, the Board finds that the evidence prior to April 6, 2015 is indicative of no greater impairment than that contemplated by the 50 percent rating then assigned.   
However, the Board finds that as of April 6, 2015, symptoms of the Veteran's PTSD are shown to have increased to the point that they more nearly approximated the criteria for a 70 percent rating.  On examination on that date, he reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work-like setting, and inability to establish and maintain effective relationships.  On mental status examination, he was noted to have difficulty with short-term memory and language production; the examiner opined that the Veteran's PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Significantly, he had stopped working the previous November.  Accordingly, the Board finds that the criteria for a 70 percent rating were met or approximated, and that such rating is warranted for the PTSD from the April 6, 2015 date.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a schedular 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had symptoms of a nature and severity comparable to/consistent with those listed in the schedular criteria for a 100 percent rating.  More significantly, total occupational and social impairment simply has not been shown.  The Veteran tends to self-care, apparently participates in activities at his church (reflecting some remaining degree social functioning remains), and tends to odd job chores at home.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent prior to April 6, 2015, or in excess of 70 percent since.  The symptoms and level of impairment represented by the GAF scores of 48 to 55 represent moderate (but not severe) disability.  





Low back disability

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40.

The RO has rated the Veteran's service-connected low back disability under Code 5236 (and the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Inasmuch as there is a specific diagnostic code for intervertebral disc syndrome (Code 5243) which is also diagnosed, and because that code provides for rating under alternate criteria (Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) in addition to those available under Code 5236 and thus is potentially more favorable, the Board finds Code 5243 more appropriate for rating the Veteran's low back disability.

The General Formula applies to Codes 5235 through 5243, unless the disability rated under Code 5243 is rated based on incapacitating episodes, and provides for the following ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted when (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; (3) there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or (4) there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, with combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the General Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 provides that for purposes of rating based on incapacitating episodes under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

On June 2003 VA treatment, the Veteran reported fairly acute pain over the middle of the sacrum with tenderness with no radiation.  He had some pain on weight-bearing and a slight limp, and flexion and extension of the back were normal.  Tenderness was noted in a local area slightly larger than a silver dollar just in the middle of the sacrum, with no overlying bruise in the skin.  In a June 2003 VA treatment letter, the Veteran's treating physician noted that he first saw the Veteran on June 18, 2003, for severe back pain which he developed while performing his duties with the Reserves for his annual military training.  The Veteran reported trauma to the lower back during performance of his duties; X-ray results showed a mildly displaced fracture at the mid-portion of the sacrum and coccyx.

In a September 2003 letter, the Veteran stated that he sustained a sacrum fracture during annual training at Fort Dix, New Jersey, in June 2003; he stated that he had been unable to work since that time and was receiving incapacitation pay from the military.  In an October 2003 letter, the Veteran's VA treating physician stated that the Veteran continued to have pain, with tenderness over the sacrum, and walked with a limp; the physician estimated it would take about 6 months to recover.

February 2004 X-rays of the lumbar spine found no abnormality.  April 2004 MRIs of the lumbar spine showed relatively mild degenerative joint disease at L5-S1; there was no significant abnormality of the spine and no evidence of fracture of the sacrum or visualized pelvis.  

On April 27, 2004 VA treatment, the Veteran could walk on his tiptoes and heels without evidence of weakness; he walked without a limp.  His lumbar spine range of motion was flexion to his knees with his knees extended, and extension to 10 degrees.

The July 2004 rating decision on appeal awarded the Veteran service connection for status post sacrum ala stress fracture, rated 10 percent, effective June 26, 2003.  

On July 2004 VA spine examination, the Veteran reported right-sided low back pain that was daily and lasted all day; he reported a chronic pain without flares, with severity of 8 to 10 out of 10.  He reported radiation of pain to both legs, weakness to the left leg, stiffness in the back and rare locking.  He reported edema to the right side of the low back and paresthesias to the left leg while driving.  He walked regularly and had walked ten blocks to report for the examination that day.  He did not use assistive devices.  There were no symptoms of bladder or bowel incontinence or saddle anesthesia.  He took Darvon for pain relief.  

On physical examination, the Veteran's gait was relatively normal but favoring the left side.  No swelling or spasm was noted.  There was tenderness to palpation in the L5-S1 paravertebral muscles bilaterally but not to the spinous processes.  Forward flexion was to 90 degrees with an endpoint of pain, extension was to 30 degrees with an endpoint of pain, lateral extension was to 30 degrees bilaterally with an endpoint of pain, and rotation was to 30 degrees bilaterally with an acute endpoint of pain.  Straight leg raises were to 45 degrees with pain.  With stress testing by repetitive forward flexions, the Veteran could complete 15/15 forward flexions to 90 degrees, complaining of an endpoint of pain and numbness to the lower extremities.  Lumbosacral X-rays were read as unremarkable without evidence of fracture.  The examiner opined that the Veteran's status post sacral stress fracture with residual complaints of pain and paresthesias would preclude him from highly physical employment; otherwise, he would not be precluded from employment.

A January 2005 rating decision continued the 10 percent rating for status post sacrum ala stress fracture based on the VA examination findings.

September 2005 MRI scans of the Veteran's spine showed no significant thoracic or lumbar spondylosis, and no spinal stenosis or foraminal compromise.  December 2005 X-rays of the lumbosacral spine showed mild degenerative changes of the facet joints without spinal stenosis.

On January 2008 VA treatment, the Veteran reported continuing low back pain from the sacral injury in service.  Tenderness to the right very low back was noted as before.  

A May 2008 rating decision awarded an increased rating of 20 percent for the low back disability based on abnormal gait, effective September 26, 2003 (the effective date of the revision of the rating criteria for spinal disabilities).  The decision noted that on June 2003 VA treatment, the Veteran walked with a slight limp and had pain with weight-bearing, and subsequent [October 2003] treatment notes indicated that he walked with a limp.  A 10 percent rating was re-assigned from April 27, 2004 (the date of VA treatment when the Veteran was able to walk on his toes and heels without a limp).

On July 2010 VA joints examination, straight leg raising was limited on a voluntary basis to 60 degrees on the right and there was referred low back pain.  Straight leg raising on the left was negative; there was discomfort in the right leg.  The examiner noted that an MRI showed no evidence of fracture, with complete healing; no abnormality was noted.  The Veteran did not use assistive devices.  He complained of pain, but X-rays showed complete healing of the bones.  The diagnosis was complete healing of the fracture, no apparent functional impairment, and a complaint of lower back pain on the side of the previous fracture.

On September 2010 VA spine examination, the Veteran walked from the waiting room to the examining room with good gait, good posture, no pelvic tilt, and no limp.  He transferred from the chair to the examining table without difficulty.  Straight leg raising on the right was from 0 to 45 degrees, with back pain limited to the area of the coccyx with discomfort; there was no weakness, fatigue, or lack of endurance.  Straight leg raising on the left was from 0 to 80 degrees with no pain, weakness, fatigue, or lack of endurance.  Forward flexion was from 0 to 90 degrees with no pain, weakness, fatigue, or lack of endurance.  Extension was from 0 to 30 degrees with no pain, weakness, fatigue, or lack of endurance.  Discomfort was reported with flexion and extension.  Left and right lateral flexion were from 0 to 30 degrees, and left and right lateral rotation were from 0 to 30 degrees, each with no pain, weakness, fatigue, or lack of endurance.  The examiner noted that the Veteran complained of back pain but it was always in the region of the coccyx and not really the lumbosacral area; there was no distribution of the pain to other than the local area.  There was no history of flare-ups and no increased pain on repetitive movements.  There was no evidence of sensory or motor deficit in the lower back.  The diagnoses were a normal exam and no apparent functional impairment, other than the complaint of discomfort in the lower back.

On April 2011 VA general medical examination, the Veteran reported sacroiliac pain and numbness occurring weekly.  On physical examination, he walked with a cane, limping to the right.  There was tenderness of the lumbosacral spine to deep palpation.  There was no evidence of spinal ankylosis.  Straight leg raising test was positive.  Flexion of the lumbosacral spine was from 0 to 65 degrees, extension was from 0 to 25 degrees, right and left lateral flexion were each from 0 to 25 degrees, and right and left rotation were each from 0 to 25 degrees.  Painful motion ended flexion at 60 degrees, extension at 20 degrees, and lateral flexion and rotation to 20 degrees to each side.

Based on these findings, a June 2011 rating decision awarded an increased rating of 20 percent for the low back disability based on forward flexion limited by pain to 60 degrees, effective April 12, 2011 (the date of VA examination).  

At the January 2012 videoconference hearing, the Veteran testified that he receives ongoing VA treatment for his back disability at the Jamaica Plains VAMC.  He testified that he was taking a prescription pain medication for his back pain but had stopped taking it because he believed he was taking enough drugs already; he took ibuprofen for pain instead.  He testified that his back stiffens and then he feels shooting pains going up and down the lower right back to the buttocks, on a daily basis.  He testified that it hurt to bend and to get up, but once he warmed up and walked around, he felt better.  He testified that it takes him longer to do things around the house and takes him all day to mow his lawn.

On December 2012 VA examination (pursuant to the Board's May 2012 remand), the Veteran reported flare-ups of back pain on a daily basis, with increased pain due to the cold and damp weather.  On physical examination, forward flexion was to 70 degrees, with objective evidence of painful motion at 70 degrees.  Extension was to 30 degrees or greater, with objective evidence of painful motion at 30 degrees.  Right lateral flexion and left lateral flexion were each to 30 degrees, with objective evidence of painful motion at 30 degrees.  Right and left rotation was to 30 degrees, each, with objective evidence of painful motion at 30 degrees.  The ranges of motion were unchanged after repetitive use testing.  Localized tenderness or pain to palpation was noted to the lower right side of the lumbar region.  There was no guarding or muscle spasm of the thoracolumbar spine.  Straight leg raising was positive bilaterally; moderate intermittent radicular pain to both lower extremities was noted, and moderate paresthesias and/or dysesthesias of both lower extremities were noted.  Mild numbness was noted to both lower extremities.  No other neurologic abnormalities or findings were noted.  The diagnosis was degenerative disc disease.  The Veteran reported incapacitating episodes of at least 1 week but less than 2 weeks in the previous 12 months due to intervertebral disc syndrome.  MRIs of the lumbar spine showed central disc protrusion at L4-L5 which contacted the left exiting L4 nerve root.

[A January 2013 rating decision granted service connection for sciatic nerve paralysis of both lower extremities, rated 20 percent each, effective December 14, 2012, the date of the VA examination showing neurologic impairment due to low back disability.  Those ratings are not at issue herein.] 

Additional VA treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that prior to September 26, 2003, symptoms of the Veteran's low back disability caused moderate limitation of motion, or that there was lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position.  On June 2003 VA treatment, flexion and extension of the back were normal and there was no muscle spasm or guarding or abnormal spinal contour.  

From September 26, 2003 to April 27, 2004, the medical evidence does not show that symptoms of the low back disability included forward flexion limited to 30 degrees or less, or ankylosis (the criteria for a 40 percent rating).  In October 2003, the VA treating physician noted that the Veteran had pain with tenderness over the sacrum, and walked with a limp.  February 2004 X-rays of the lumbar spine found no abnormality; and April 2004 MRIs showed relatively mild degenerative joint disease at L5-S1, with no significant abnormality of the spine and no evidence of fracture of the sacrum or visualized pelvis.

From April 27, 2004 to April 12, 2011, the Veteran did not display symptoms necessary to meet (or approximate) the criteria for a 20 percent rating.  On April 27, 2004 VA treatment, he walked without a limp and could walk on his heels and toes.  On July 2004 VA spine examination, his gait was relatively normal and no spasm was noted, forward flexion was to 90 degrees with an endpoint of pain, and with stress testing when performing repetitive forward flexions, he could complete 15/15 forward flexions to 90 degrees.   On September 2010 VA spine examination, he walked with good gait, and forward flexion was to 90 degrees with no increased pain on repetitive movements.

From April 12, 2011, the Veteran has not displayed symptoms that meet (or approximate) the criteria for a 40 percent rating.  On April 2011 VA general medical examination, flexion of the lumbosacral spine was from 0 to 65 degrees, and there was no evidence of spinal ankylosis.  On December 2012 VA examination, forward flexion was to 70 degrees.  The ranges of motion were unchanged after repetitive use testing.  These findings do not show a distinct period of increased disability for which a "staged" increased rating could be granted.  

As the symptoms and associated impairment of function of the low back disability fall squarely within the parameters of the criteria for the 10 percent and 20 percent ratings assigned, and never meet (or approximate) the criteria for the next higher ratings under the General Formula, an increased rating under the General Formula criteria is clearly not warranted.  

As is noted above, lumbosacral disc disease may be alternatively rated based on incapacitating episodes.  On December 2012 VA examination, the Veteran reported incapacitating episodes of at least 1 week but less than 2 weeks in the previous 12 months due to intervertebral disc syndrome, which would warrant a 10 percent rating.  However, as the low back disability is already rated 20 percent, rating based on incapacitating episodes would not afford him an increased rating for that time period.  There is no other report of incapacitating episodes due to intervertebral disc syndrome during the appeal period.  

Neurological manifestations of lumbosacral disc disease are separately rated under an appropriate Code (and such rating is to then be combined with the rating under the General Formula).  With the exception of the December 2012 VA examination, the medical evidence reflects neurologic evaluations that have been consistently normal, with no evidence of radiculopathy; neurological manifestations were not noted or alleged.  Therefore, a separate rating for neurological manifestations (other than in each lower extremity, which not at issue herein) is not warranted.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Left knee disability

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The RO rated the Veteran's service-connected left knee disability under Code 5259 (for cartilage, semilunar, removal of, symptomatic), which warrants a maximum 10 percent rating.  The Board (noting that Codes 5013 through 5024, except for Code 5017, are rated under the same criteria) finds that designation appears appropriate, and that an alternative rating under Codes 5003, 5257, 5260, or 5261 would also be appropriate.   

Under Code 5260, limitation of knee flexion warrants a 30 percent rating when limited to 15 degrees, a 20 percent rating when limited to 30 degrees, a 10 percent rating when limited to 45 degrees, and a 0 percent rating when limited to 60 degrees (or lesser limitation).  Under Code 5261, limitation of knee extension warrants a 30 percent rating when limited to 20 degrees, a 20 percent rating when limited to 15 degrees, a 10 percent rating when limited to 10 degrees, and a 0 percent rating when limited to 5 degrees (or to a lesser degree).  Under Code 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Under Code 5003 (for degenerative arthritis) a 10 percent (maximum) rating may be assigned for X-ray confirmed arthritis of a joint where there is limitation of motion/painful motion, but with limitation less than required for a 10 percent rating under the Code for evaluating the specific joint.  38 C.F.R. § 4.71a.

Consideration of other diagnostic codes for rating a knee disability (5256, 5258, 5262, 5263) is inappropriate in this case as the Veteran's knee disability does not include the pathology required in the criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum).  38 C.F.R. § 4.71a.  

The Veteran's claim for an increased rating was received in March 2006; the relevant evaluation period begins in March 2005.  

On December 2005 VA joints examination, the Veteran reported constant pain in both knees with intermittent swelling bilaterally.  He denied locking but reported the left knee can buckle; the symptoms occurred three times a week at a severity of 4 to 9 out of 10.  He used Motrin and Darvon for pain management.  He was able to drive about three hours without pain, and he was able to run on a treadmill and walk about a half-block with pain resulting.  He reported losing about one month of work time due to his knees over the previous year, intermittently; he reported that his knee symptoms were consistent from day to day and reported no flares.  MRIs of the left knee were negative.

On physical examination, the Veteran had a normal gait without mechanical aid, and the knees were symmetrical without deformity or swelling.  There was left knee crepitus but no effusion or erythema.  The left knee had an anterior scar measuring 4 centimeters that was healed.  There was no joint laxity or tenderness.  For the left knee, flexion was to 110 degrees with endpoint pain and extension was to 0 degrees.  Varus, valgus, drawer, McMurray, and pinch tests were negative.  On repetitive use testing, there was left knee pain but no weakness, fatigue or lack of endurance.  The diagnosis was mild degenerative joint disease in the bilateral knees, as shown on X-rays.

On August 2006 VA joints examination, the Veteran reported knee symptoms including weakness, stiffness, swelling, heat, and redness; he denied any locking, giving way, or fatigability.  He reported some problems with endurance.  He reported knee pain of 6 out of 10 in severity.  He did not use crutches or braces; he used a cane at home in the yard but he did not take it to work.  He denied having any inflammatory arthritis, gout, or rheumatoid arthritis.  He reported that he could run for about 50 yards and he could walk one to two miles, particularly with resting.  He stated that he was on his feet 8 or more hours on a typical work shift.

On physical examination, the Veteran's knee range of motion was 0 to 140 degrees and there was no fluid in the knees.  Lachman's and McMurray's tests were negative.  There was no joint line tenderness.  The examiner found the left knee X-ray results to be normal and opined that the knee symptoms could not be substantiated on examination.

On January 2008 VA treatment, it was noted that the Veteran had a patellofemoral problem of the left knee related to past symptoms.  On April 2008 VA treatment, the Veteran complained of constant anteromedial left knee pain; he walked with a cane and reported occasional buckling.  There was crepitation of the left knee and pain with range of motion.  There was full left knee range of motion, with anterior knee pain on motion from 60 to 90 degrees; no anteroposterior knee instability was noted.  Degenerative joint disease was shown on X-rays; an MRI of the left knee showed no significant or minor abnormality.  The Veteran was issued a neoprene knee sleeve for the left knee for support.
January 2009 VA treatment records reflect that the Veteran underwent left knee arthroscopic lateral meniscectomy and patella chondroplasty; the post-operative diagnosis was left knee lateral meniscal tear and patella chondromalacia.

A March 2009 rating decision granted the Veteran a temporary evaluation of 100 percent effective January 5, 2009 based on surgical treatment of the left knee necessitating convalescence; a 10 percent rating resumed effective May 1, 2009.  [The temporary period of a 100 percent rating for the left knee is not for consideration herein.]

On September 2009 VA treatment, the Veteran complained of pseudo-locking of the left knee.  He had full active range of motion of the left knee with no swelling and no swelling, and he was happy with the post-operative pain improvement.  

On January 2010 VA treatment, the Veteran received an injection to the left knee joint with viscosupplementation.

On July 2010 VA examination, the Veteran walked from the waiting room to the examining room with good gait, good posture, no pelvic tilt, and no limp.  Extension of the left knee was full with no pain, weakness, fatigue, or lack of endurance.  Flexion was from 0 to 130 degrees for the left knee with no pain, weakness, fatigue, or lack of endurance.  The medial collateral ligaments, anterior and posterior cruciate ligaments were tight.  Slide test was negative.  There was no palpable fluid or tenderness noted.  The Veteran did not use assistive devices.  The examiner opined that the knee appeared to be stable.  The diagnoses included no functional impairment of the left knee status post arthroscopy.

On April 2011 VA joints examination, the Veteran reported left knee symptoms including pain, stiffness, and weakness; he denied any episodes of dislocation or subluxation or locking.  His gait was antalgic and he reported constant use of a cane.  

On physical examination of the left knee, findings included crepitus, tenderness, and weakness; there was no instability or patellar or meniscus abnormality.  Flexion was from 0 to 120 degrees and extension was normal.  There was additional limitation after repetitive motion due to pain; after repetitive motion, flexion was from 0 to 115 degrees, and extension was to 0 degrees.  The diagnosis was arthritis of the left knee.

At the January 2012 videoconference hearing, the Veteran testified that he receives ongoing VA treatment for his knees at the Jamaica Plains VAMC.  He testified that he was scheduled to receive customized braces for both knees that week following the hearing.  He testified that he would take ibuprofen or use ice for inflammation of the knees.  He testified that the range of motion had worsened in the left knee since undergoing surgery [in January 2009].

On December 2012 VA examination (pursuant to the Board's May 2012 remand), the Veteran reported that both of his knees would lock and give out on him.  He reported daily flare-ups of his knee symptoms that cause difficulty walking.  He used braces during a flare-up.  Left knee flexion was to 70 degrees with objective evidence of painful motion at 70 degrees, and extension was to 0 degrees with no objective evidence of pain.  The ranges of motion were unchanged following repetitive use testing.  Functional impairment after repetitive use included less movement than normal; weakened movement; excess fatigability; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was no tenderness or pain to palpation.  Lachman's test, posterior drawer test, and valgus/varus pressure tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  X-rays of the left knee found minimal degenerative change.  The diagnoses included left knee degenerative joint disease. 

Additional VA and private treatment records throughout the appeal period show symptoms largely similar to those noted on the VA examinations described above.

While the Veteran has reported chronic left knee pain and stiffness, at no time during the appeal period was there definitive evidence of limitation of extension to 15, so as to warrant a 20 percent rating under Code 5261.  Likewise, at no time during the appeal was flexion limited to 30 degrees for the left knee, so as to warrant a 20 percent rating under Code 5260.  This is so even with factors of pain and use (repetitive motion) considered, for the left knee.  

The Veteran has reported constant left knee pain, with daily flare-ups and difficulty walking.  However, flexion of the left knee has not at any time been measured as less than 70 degrees, and extension has not been shown as limited to 15 degrees, including with any additional limitation of motion following repetitive testing.  Further, the current 10 percent rating for the left knee takes into consideration the Veteran's limitations.  It follows, then, that the criteria for a higher rating under the applicable diagnostic codes are not met.  Simply put, at no time during the appeal were the Veteran's left knee manifestations so disabling as to warrant a 20 percent rating (even with factors such as pain, use, flare-ups, etc. considered).

The Board has also considered the possibility of a separate rating for subluxation/instability of the left knee.  Such separate ratings may be awarded where there is both (X-ray evidenced) arthritis and instability of a knee.  See VAOPGCPREC 23-97 (1997).  The Board notes that while arthritis was documented on imaging studies of the left knee, no examination has found subluxation or lateral instability, despite the Veteran's accounts of locking and instability.  Objectively, all testing for ligamentous laxity of the left knee has been negative.  The Board finds the objective medical evidence more probative in this regard than the Veteran's self-serving statements made in connection with a compensation claim.  Consequently, a separate compensable rating for instability for the left knee would be inappropriate.

Furthermore, the record does not include any evidence of a distinct period of time when the symptoms of the Veteran's left knee disability exceeded what is encompassed by the 10 percent rating assigned, and therefore an increased rating is not warranted for the left knee disability.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.


Right knee disability

The Veteran's claim for an increased rating was received in March 2006; the relevant appeal period begins in March 2005.  

On December 2005 VA joints examination, the Veteran reported constant pain in both knees with intermittent swelling, and he denied locking.  The symptoms occurred three times a week at a severity of 4 to 9 out of 10.  He used Motrin and Darvon for pain management.  He was able to drive about three hours without pain, and he was able to run on a treadmill and walk about one half-block with pain resulting.  He reported losing about one month of work time for his knees over the previous year, intermittently; he reported that his knee symptoms were consistent from day to day and reported no flares.  MRIs of the right knee were negative.

On physical examination, the Veteran had a normal gait without mechanical aid, and the knees were symmetrical without deformity or swelling.  There was crepitus but no effusion or erythema.  There was no joint laxity or tenderness.  Right knee, flexion was to 140 degrees and extension was to 0 degrees.  Varus, valgus, drawer, McMurray, and pinch tests were negative.  On repetitive use testing, there were no right knee symptoms.  The diagnosis was mild degenerative joint disease in both knees, as shown on X-rays.

On August 2006 VA joints examination, the Veteran reported knee symptoms including weakness, stiffness, swelling, heat, and redness; he denied locking, giving way, or fatigability.  He reported some problems with endurance.  He reported knee pain of 6 out of 10 in severity.  He did not use crutches or braces; he used a cane at home in the yard but he did not take it to work.  He denied having inflammatory arthritis, gout, or rheumatoid arthritis.  He reported that he could run for about 50 yards and he could walk one to two miles, particularly with resting.  He stated that he was on his feet 8 or more hours on a typical work shift.

On physical examination, right knee range of motion was from 0 to 140 degrees and there was no fluid in the knees.  Lachman's and McMurray's tests were negative.  There was no joint line tenderness.  The examiner found the right knee X-ray results to be normal and opined that the knee symptoms could not be substantiated on examination.

On April 2008 VA treatment, the Veteran complained of pain with right knee range of motion.  There was full range of motion, and no anteroposterior knee instability.  Right knee degenerative joint disease was shown on X-ray.
 
On April 2009 VA treatment, flexion of the right knee was to 120 degrees and extension was to 0 degrees; strength was 5/5 with flexion and extension of the right knee.

On November 27, 2009 VA treatment, the Veteran reported right knee symptoms similar to those noted for the left knee.  His symptoms were mechanical in nature, and the findings were consistent with chondromalacia but a medial meniscal problem or medial collateral ligament strain could not be ruled out, as there was joint line tenderness to that side.

On June 2010 VA treatment, the Veteran complained of right knee pain of more than one year, mainly anterior and medial, worse with prolonged sitting and using stairs, without any instability or locking.  February 2010 right knee MRIs showed mild bicompartmental degenerative changes, most impressive at the patellofemoral compartment, where there was grades 3 and 4 chondromalacia of the median eminence and lateral patella facet with associated bone marrow edema.  On physical examination, the right knee had full range of motion with no crepitus in the patellofemoral compartment but some pain with loading and flexion.  Mild pain was noted at the medial epicondyle but the knee was stable to valgus force.  McMurray's, Lachman's and anterior drawer tests were all negative for laxity.  No joint line tenderness, warmth, or effusion was noted.  The assessment was early arthritis in both knees.

On July 2010 VA examination, the Veteran walked from the waiting room to the examining room with good gait, good posture, no pelvic tilt, and no limp.  Extension of the right knee was full with no pain, weakness, fatigue, or lack of endurance.  Flexion was from 0 to 120 degrees for the right knee, with no pain, weakness, fatigue, or lack of endurance.  The medial collateral ligaments, anterior and posterior cruciate ligaments were tight.  Slide test was negative.  There was no palpable fluid or tenderness noted to the right knee.  The Veteran did not use assistive devices.  The examiner opined that the right knee appeared to be stable.  The diagnoses included no functional impairment of the right knee.

In January 2011, the Veteran underwent right knee lateral meniscus debridement with chondroplasty.

A February 2011 rating decision increased the rating for patellofemoral osteoarthritis with status post lateral meniscus repair of the right knee to 10 percent effective November 27, 2009 (the date that painful or limited motion is first shown by the medical evidence); granted a temporary total evaluation for surgical treatment and convalescence effective January 24, 2011; and resumed the 10 percent rating effective April 1, 2011.  [The temporary period of a 100 percent rating for the right knee is not for consideration.]

On April 12, 2011 VA joints examination, the Veteran reported right knee symptoms including giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion; he denied any episodes of dislocation or subluxation or locking.  His gait was antalgic and he reported constant use of a cane.  

On physical examination of the right knee, findings included crepitus, edema, tenderness, instability, weakness, abnormal motion, and guarding of movement; a moderate ligament tear was noted as the cause of instability.  McMurray's test was positive, and a meniscus abnormality of locking was noted.  Flexion was from 0 to 72 degrees and extension was normal.  There was additional limitation after repetitive motion due to pain; after repetitive motion, flexion was from 0 to 66 degrees, and extension was to 0 degrees.  The diagnosis was arthritis of the right knee status post arthroscopy surgery with residual pain and limited motion.

At the January 2012 videoconference hearing, the Veteran testified that he receives ongoing VA treatment for his knees at the Jamaica Plains VAMC.  He testified that he was scheduled to receive customized braces for both knees that week following the hearing.  He testified that he would take ibuprofen or use ice for inflammation of the knees.  

On December 2012 VA examination (pursuant to the Board's May 2012 remand), the Veteran reported that both of his knees lock and give out.  He reported daily flare-ups of knee symptoms that cause difficulty walking.  He used braces during a flare-up.  Right knee flexion was to 70 degrees with objective evidence of painful motion at 70 degrees, and extension was to 0 degrees with no objective evidence of pain.  The ranges of motion were unchanged following repetitive use testing.  Functional impairment after repetitive use included less movement than normal; weakened movement; excess fatigability; disturbance of locomotion; and interference with sitting, standing, and weight-bearing; each impairment was noted bilaterally.  There was no tenderness or pain to palpation.  Lachman's test, posterior drawer test, and valgus/varus pressure tests were normal for both knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  X-rays of the right knee were unremarkable.  The diagnoses included right knee strain. 

Additional VA treatment records throughout the appeal period show symptoms largely similar to those noted on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that prior to November 27, 2009, symptoms of the Veteran's right knee disability included flexion limited to 45 degrees, or extension limited to 10 degrees, the criteria for a 10 percent rating.  While prior to November 27, 2009, there was X-ray confirmed arthritis of the right knee, the medical evidence from that time does not reflect painful or limited motion of the right knee.  On December 2005 VA joints examination, the Veteran reported that he was able to drive about three hours without pain, and he was able to run on a treadmill; MRIs of the right knee were negative and range of motion was normal.  On August 2006 VA joints examination, the Veteran reported that he could run for about 50 yards and he could walk one to two miles, particularly with resting, and the range of motion was again normal.  On April 2008 VA treatment, there was full range of motion of the right knee; on April 2009 VA treatment, flexion of the right knee was to 120 degrees and extension was to 0 degrees, with full strength on both ranges of motion.

Continuing the analysis, at no time throughout the appeal has there been evidence of right knee flexion limited to 30 degrees or extension limited to 15 degrees, or flexion limited to 45 degrees and extension limited to 10 degrees.  On July 2010 VA examination, extension of the right knee was full, and flexion was from 0 to 120 degrees, each with no pain, weakness, fatigue, or lack of endurance.  On April 2011 VA examination, right knee flexion was from 0 to 72 degrees and extension was normal; after repetitive motion, flexion was from 0 to 66 degrees, and extension was to 0 degrees.  On December 2012 VA examination, right knee flexion was to 70 degrees with objective evidence of painful motion at 70 degrees, and extension was to 0 degrees with no objective evidence of pain; the ranges of motion were unchanged following repetitive use testing.  These findings do not show any distinct period of increased disability for which an increased rating could be granted based on limitation of motion.  

While the Veteran has reported chronic right knee pain and stiffness, at no time during the appeal period was there definitive evidence of limitation of extension to 15, so as to warrant a 20 percent rating under Code 5261.  Likewise, at no time during the appeal was flexion limited to 30 degrees for the left knee, so as to warrant a 20 percent rating under Code 5260.  This is so even with factors of pain and use (repetitive motion) considered, for the right knee.  

The Veteran has reported constant pain in the right knee, with daily flare-ups and difficulty walking.  However, flexion of the right knee has not at any time been to less than 66 degrees, and extension has not been limited at 15 degrees or more, including with any additional limitation of motion following repetitive testing.  Further, the current "staged" 0 and 10 percent ratings for the right knee take into consideration the Veteran's limitations.  It follows, then, that the criteria for higher ratings under the applicable diagnostic codes are not met.  Simply put, prior to November 27, 2009, right knee manifestations were not so disabling as to warrant a compensable rating; similarly, at no time during the appeal were right knee manifestations so disabling as to warrant a 20 percent rating.
Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher ratings for the right knee under Codes 5260 or 5261.  Accordingly, a compensable rating prior to November 27, 2009, and a rating in excess of 10 percent from that date based on limitation of motion are not warranted for the right knee disability.

Regarding a separate rating under Code 5257, the Board notes that the medical evidence prior to April 12, 2011 did not show right knee instability: on December 2005 VA examination, there was no joint laxity or tenderness; on August 2006 VA examination, Lachman's and McMurray's tests were negative; and on July 2010 VA examination, the examiner opined that the right knee appeared to be stable.  

However, on April 12, 2011 VA examination diagnostic tests for instability (most notably McMurray's) were positive; findings on that date included instability and guarding of movement, and a moderate ligament tear was noted to be the cause of instability.  Locking was noted.  Such findings (together with the Veteran's lay observations) reasonably support the assignment of a separate 10 percent rating under Code 5257 for slight (but not moderate) recurrent subluxation/lateral instability.  In summary, from April 12, 2011, the Veteran's service connected right knee disability warrants a combined 20 percent (but no higher) rating, based on a formulation of 10 percent under Code 5257 and 10 percent under Code 5003.

Regarding each increased rating claim, the Board has considered whether referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is warranted.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps for determining whether referral for extraschedular consideration is warranted.  First it must be determined whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If so, the schedular evaluation is adequate, and referral for extraschedular consideration is not necessary; the analysis stops there.

Here, the symptoms of, and impairment of function resulting from, the Veteran's service-connected psychiatric, low back, and bilateral knee disabilities fall squarely within the criteria for the schedular ratings assigned.  The record does not reflect (or suggest) any symptoms/impairment not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted for any claim on appeal.   

Finally, the Board notes that (while the matter of entitlement to a TDIU rating has been raised by the record, May 2011 and (the more recent) May 2015 rating decisions denied the Veteran a TDIU rating.  He has not filed a notice of disagreement with the denials, and the matter of entitlement to a TDIU rating is not before the Board.


ORDER

A rating in excess of 50 percent for the Veteran's PTSD with related alcohol abuse prior to April 6, 2015 is denied; but a 70 percent rating for the PTSD is granted from that date, subject to the regulations governing payment of monetary awards.   

Ratings for a low back disability in excess of 10 percent prior to September 26, 2003, or from April 27, 2004 to April 12, 2011 and/or in excess of 20 percent from September 26, 2003 to April 27, 2004, or from April 12, 2011 to the present, are denied.

A rating in excess of 10 percent for a left knee disability is denied.

Ratings for a right knee disability in excess of 0 percent prior to November 27, 2009 and/or in excess of 10 percent from that date to April 12, 2011 are denied; a 20 percent combined rating is granted for the right knee disability from April 12, 2011, subject to the regulations governing payment of monetary awards.





REMAND

On review of the record, the Board finds that the matter of service connection for left shoulder disability must again be remanded for evidentiary development.

In the May 2012 remand, the Board noted several service records from June 13, 2003 (during the Veteran's last period of ACDUTRA) reflecting a shoulder injury incurred in the line of duty.  The Board also noted that a diagnosis of rotator cuff tendonitis (in addition to arthritis of the shoulder) was first made in August 2003 (following the cited period of ACDUTRA), suggesting that the right shoulder may have been aggravated by the injury on ACDUTRA.  The Board remand ordered an  examination to evaluate the shoulder in light of those observations. 

On December 2012 VA examination, the examiner opined that the Veteran's left shoulder is at least as likely as not related to his military service; the examiner noted that he did not have any documented injuries to the shoulder on his entrance exam, and opined that the claims file indicates that the Veteran's left shoulder injury is a result of increased wear and tear on his joints due to his multiple years in the military.

After reviewing the examination report, the AOJ noted that there was evidence of a left shoulder injury prior to the Veteran's ACDUTRA in June 2003 and returned the claims file to the December 2012 VA examiner for an addendum medical opinion regarding aggravation.  In an April 2013 opinion, the VA examiner opined that the Veteran's claimed left shoulder condition was less likely than not (less than 50 percent probability) occurred in or caused by the injury in service.  The examiner stated that the Veteran's claims file indicates that he injured his shoulder prior to service, and that it was not aggravated beyond its natural progression based on physical exam and X-rays. 

The explanation provided in the addendum opinion does not adequately address the Board's observations (pointing to the injury in line of duty on ACDUTRA and the finding of additional pathology thereafter); it contradicts her own previous findings.  Accordingly, the Board finds that the development following the Board's May 2012 remand failed to fulfill the instructions therein, requiring corrective action.  The medical evidence of record is simply inadequate to properly decide the matter.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete copies of any outstanding records of VA evaluations or treatment the Veteran has received for his left shoulder.  

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic surgeon to assess the nature and etiology of his left shoulder disability.  The examiner must review the record in conjunction with the examination.  Based on review of the record and examination of the Veteran (and noting that the Veteran sustained a left shoulder injury "in line of duty" during a June 2003 period of ACDUTRA, and that on examination in August 2003, following that period of ACDUTRA, he was found to rotator cuff tendonitis in addition to the joint arthritis previously shown) the examiner should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left shoulder disability was aggravated (permanently worsened beyond natural progression) by an injury sustained during his June 2003 period of ACDUTRA? 

The examiner should explain the rationale for the opinion in detail (commenting specifically on the impact of the injury during ACDUTRA on any pre-existing left shoulder disability and the significance, if any, of the August 2003-post June 2003 ACDUTRA- finding of rotator cuff tendonitis).  If the examiner finds that the disability increased in severity during the period of ACDUTRA in question, but that the increase was due to natural progression, the rationale should include some discussion (with citation to supporting medical literature) regarding what constitutes "natural progress" of such disability during a brief period such as that in question.  

2.  The AOJ should then review the record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


